Concurring Opinion

McCune, J.,
May 27, 1964. — The practice carried on at the County Home for Women as revealed by the testimony taken in the instant proceeding cannot be too strongly condemned. Apparently it has been the practice to vote these unfortunate people instead of allowing them to vote. This was plain when the physician for the home, the physician who purportedly certified that these voters were disabled and could not go to the poles, testified that he never examined them at all and did not intend to certify whether they could go to the poles or not and merely signed the certificates in blank as an accommodation.
It is obvious that someone at the home, presumably someone in charge, then filled in the various certificates with words chosen at random as reasons for inability to attend the poles. It is also obvious, we think, that some person in charge also did the voting because frequently the illness certified to was “low mentality” or “retarded.” It is unlikely that the voter would call herself retarded and then proceed to vote. It is likely that the person who wrote “retarded” into the certificate also did the voting.
This is the most cynical approach to the privilege of *509the ballot which this court has heard of. The practice should be discontinued forthwith.
In the event there has been a violation of the election laws, it is hoped that the district attorney will take appropriate action.
Concurring: Curran and McCune, J.J.